Citation Nr: 1702433	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  08-02 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include as due to service-connected disabilities. 

2.  Entitlement to service connection for bilateral carpal tunnel syndrome, to include as due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Counsel 



INTRODUCTION

The Veteran served on active duty from January 1978 to January 1998.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the claims file is currently held by the RO in New York, New York. 

This case was previously before the Board in November 2012 when it was remanded for additional development by the agency of original jurisdiction (AOJ).  The case has now returned to the Board for further appellate action.

When the appeal was before the Board in November 2012, several claims for service connection involving symptoms related to an undiagnosed illness and Persian Gulf War service were referred to the AOJ.  These claims were adjudicated in an April 2013 rating decision.  The Veteran has not expressed disagreement with the April 2013 rating decision and no further action with respect to these claims is necessary.


FINDINGS OF FACT

1.  The Veteran's degenerative joint disease and degenerative disc disease of the cervical spine is etiologically related to active duty service. 

2.  The Veteran's bilateral carpal tunnel syndrome is etiologically related to active duty service. 






CONCLUSIONS OF LAW

1.  Service connection for cervical degenerative joint disease and degenerative disc disease is warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  Service connection for bilateral carpal tunnel syndrome is warranted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that service connection is warranted for the Veteran's cervical spine disability and bilateral carpal tunnel syndrome as they were incurred due to active military service.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

The record establishes the presence of the claimed disabilities; post-service medical records document multiple findings of cervical joint and disc disease and bilateral carpal tunnel syndrome.  The conditions were also diagnosed upon VA examinations in May 2007 and January 2013.  

An in-service injury is also present.  The Veteran served on active duty for 20 years as a field dental technician and field medical service technician.  Service records and the Veteran's credible statements detail his work as a dental and medical technician in Southwest Asia during the Persian Gulf War.  His duties included assisting during dental examinations, using various pieces of electrical equipment, driving ambulances, carrying stretchers, and multiple instances of heavy lifting.  Although service treatment records do not document any complaints or treatment for neck pain, the Veteran's was treated for numerous other orthopedic injuries, including injuries to both wrists, and injuries associated with heavy lifting.  

In addition,  there is post-service medical evidence of an in-service traumatic injury to the Veteran's cervical spine.  According to the May 2007 VA examiner, a cervical X-ray performed in June 2006 indicates old trauma of the C5 portion of the spine resulting in a broken spinal fragment.  Similarly, a neurology diagnostics report from August 2006 at the Albany VA Medical Center (VAMC) records a history of a previous fracture of the C5 segment of the cervical spine 8 to 9 years ago.  These dates and injuries indicate that the Veteran's cervical spine trauma occurred during active duty service.  Thus, despite the absence of documentation of any cervical spine injuries in the service records and the normal findings of the neck and upper extremities at the December 1997 retirement examination, the Board finds that in-service injuries are present.  

The Board also finds that the record demonstrates a link between the Veteran's cervical spine degenerative disease, carpal tunnel syndrome, and active duty service.  The Veteran has received consistent treatment for cervical and upper extremity pain beginning soon after his discharge from active duty.  In fact, VA clinical records note a diagnosis of cervical arthritis dating from October 1999, less than two years after his retirement from military service.  The Veteran has also 
credibly reported experiencing cervical spine pain and upper extremity pain with neurological dysfunction since service.  Although the record contains January 2013 VA medical opinions weighing against service connection on a direct basis, the Board finds that the evidence is at least in equipoise regarding service connection for the claimed disabilities.  The Board has taken particular notice of the evidence indicating a cervical fracture occurred during active service, the nature of the Veteran's duties as a dental technician and field medical technician in the Persian Gulf, and the in-service treatment for injuries associated with the wrists and heavy lifting.  Any doubt is resolved in favor of the Veteran and all the elements necessary for establishing service connection are met.  The Veteran's claims are granted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   





ORDER

Entitlement to service connection for degenerative joint disease and degenerative disc disease of the cervical spine is granted. 

Entitlement to service connection for bilateral carpal tunnel syndrome is granted.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


